 



Exhibit 10.28
EMPLOYMENT AND NONCOMPETITION AGREEMENT
     AGREEMENT, dated this 24th day of November 2003, between Independence
Community Bank Corp. (the “Corporation”), a Delaware corporation, Independence
Community Bank (the “Bank”), a wholly owned subsidiary of the Corporation, and
Harry P. Doherty (the “Executive”).
WITNESSETH
     WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of
November 24, 2003 (the “Merger Agreement”) between the Corporation and Staten
Island Bancorp, Inc. (“SIB”), SIB shall, as of the Effective Time (as defined in
the Merger Agreement), merge with and into the Corporation, so that the
Corporation is the Surviving Company (as defined in the Merger Agreement);
     WHEREAS, prior to the consummation of the Merger, the Corporation and SIB
will respectively cause the Bank and SI Bank & Trust (“SI Bank”) to enter into a
merger agreement providing for the merger of SI Bank into the Bank;
     WHEREAS, the Executive is presently the Chairman and Chief Executive
Officer of SIB and SI Bank;
     WHEREAS, the Executive has been with SIB since formation and with SI Bank
since 1966;
     WHEREAS, the Executive has valuable knowledge with respect to SIB and SI
Bank and could cause substantial harm to the Corporation and the Bank if he were
to work for a competing entity following completion of the Merger;
     WHEREAS, the Corporation and the Bank (collectively, the “Employers”)
desire to be ensured of the Executive’s continued active participation in the
business of the Employers; and
     WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Employers in the event that his
employment with the Employers is terminated under specified circumstances;
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
and upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:
     (a) Annual Compensation. The Executive’s “Annual Compensation” for purposes
of this Agreement shall be deemed to mean the highest level of aggregate Base
Salary and any cash bonus paid to the Executive by the Employers or any
subsidiary thereof during the calendar year in which the Date of Termination
occurs (determined on an annualized basis) or either of the two calendar years
immediately preceding the calendar year in which the Date of Termination occurs.
     (b) Base Salary. “Base Salary” shall have the meaning set forth in Section
3(a) hereof.
     (c) Cause. “Cause” means, when used with respect to the termination of the
employment of the Executive by the Employers, termination due to (i) the
Executive’s willful and continued failure to substantially perform his
employment duties (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness); (ii) gross negligence in the
performance of the Executive’s duties; (iii) engagement in fraudulent or other
illegal activity (including but not limited to embezzlement, theft,
misappropriation of Employer funds, false entries in Employer records, or the
improper acceptance of money, gifts or other items of value); or (iv) conviction
of, or a plea of guilty or no contest to, a crime that constitutes a felony. No
act or failure to act on the part of the Executive shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Employers.
     (d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (e) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination.
     (f) Disability. Termination by the Employers of the Executive’s employment
based on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Employers or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.
     (g) Good Reason. Termination by the Executive of the Executive’s employment
for “Good Reason” shall mean termination by the Executive based on:

  (i)   Without the Executive’s express written consent, the failure to elect or
to re-elect or to appoint or to re-appoint the Executive to the offices of Vice
Chairman of the Board of Directors of the Corporation and Vice Chairman of the
Board of Directors of the Bank, or a material adverse change made

 



--------------------------------------------------------------------------------



 



      by the Employers in the Executive’s functions, duties or responsibilities
as an officer of the Employers;

  (ii)   Without the Executive’s express written consent, a reduction by either
of the Employers in the Executive’s Base Salary as the same may be increased
from time to time or, except to the extent permitted by Section 3(b) hereof, a
reduction in the package of fringe benefits provided to the Executive, taken as
a whole;     (iii)   Any purported termination of the Executive’s employment for
Disability or Retirement which is not effected pursuant to a Notice of
Termination satisfying the requirements of paragraph (i) below;     (iv)   A
material breach of this Agreement by either of the Employers, which breach has
not been cured within fifteen (15) days after a written notice of non-compliance
has been given by the Executive to the Employers; or     (v)   The failure by
the Employers to obtain the assumption of and agreement to perform this
Agreement by any successor as contemplated in Section 9 hereof.

     (h) IRS. IRS shall mean the Internal Revenue Service.
     (i) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Employers’ termination of the Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 10 hereof.
     (j) Retirement. “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies generally
applicable to their salaried employees or after the attainment of age 65.
     2. Term of Employment.
     (a) The Employers hereby employ the Executive as Vice Chairman of the
Boards of Directors of the Corporation and of the Bank, and the Executive hereby
accepts said employment and agrees to render such services to the Employers on
the terms and conditions set forth in this Agreement. Unless earlier terminated
pursuant to Section 5 hereof, the term of employment under this Agreement shall
be for three years commencing at the Effective Time of the Merger,

 



--------------------------------------------------------------------------------



 



as such terms are defined in the Merger Agreement (the “Employment Period”). The
Executive shall report directly to the President and Chief Executive Officer of
the Employers. This Agreement shall be null and void if the Effective Time of
the Merger does not occur.
     (b) During the Employment Period, the Executive shall perform such
executive services for the Employers as may be consistent with his title and
from time to time assigned to him by the Employers’ Boards of Directors or the
President and Chief Executive Officer of the Employers. It is anticipated that
the duties of the Executive will include significant responsibilities with
respect to the SI Bank & Trust Division of the Bank, including community and
civic affairs, and in assisting the President and Chief Executive Officer of the
Employers with respect to potential mergers and acquisitions of other financial
institutions. The Executive shall use his best efforts to advance the interests
of the Employers.
     (c) Throughout the Employment Period, the Board of Directors of the Bank
shall nominate the Executive to be a director of the Bank when his term expires,
subject to its fiduciary duties, and the Corporation agrees to approve his
election as a director of the Bank. Throughout the Employment Period, the Board
of Directors of the Corporation shall nominate the Executive to be a director of
the Corporation when his term expires, subject to its fiduciary duties.
     3. Compensation and Benefits.
     (a) The Employers shall compensate and pay the Executive for his services
during the Employment Period at a minimum base salary of $540,000 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be determined by the Boards of Directors of the Employers and may not be
decreased without the Executive’s express written consent. In addition to his
Base Salary, the Executive shall be entitled to receive during the Employment
Period such bonus payments as may be determined by the Boards of Directors of
the Employers.
     (b) During the Employment Period, the Executive and his spouse and other
eligible dependents shall participate in, and be covered by, all of the health
and other welfare benefit plans and programs that are made available from time
to time by the Employers for the benefit of senior executives and/or other
employees of the Employers, including but not limited to medical, dental, life
and disability insurance (but excluding participation in any general severance
policy, plan or program of the Employers), at no cost to the Executive;
provided, that participation by the Executive in employee benefit plans of both
Employers does not result in duplication of benefits. In addition, the Executive
shall be eligible to participate in and receive the benefits of any pension or
other retirement benefit plan (excluding the defined benefit pension plan),
401(k), profit sharing, employee stock ownership, or other plans, benefits and
privileges given to employees and executives of the Employers, to the extent
commensurate with his then duties and responsibilities, as fixed by the Boards
of Directors of the Employers, subject to the provisions in the Merger Agreement
and provided that nothing herein shall require the Employers to grant any stock
options or restricted stock awards to the Executive. The Employers shall not
make any changes in such plans, benefits or privileges which would adversely
affect the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employers and
does not result in a proportionately greater adverse

 



--------------------------------------------------------------------------------



 



change in the rights of or benefits to the Executive as compared with any other
executive officer of the Employers. Nothing paid to the Executive under any plan
or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the salary payable to the Executive pursuant to Section
3(a) hereof.
     (c) During the Employment Period, the Executive shall also be entitled to
receive the following benefits at no cost to the Executive: (1) the use of an
automobile substantially comparable to the automobile currently provided to him
by SI Bank, with all of the costs associated with such automobile, including but
not limited to insurance, gas, maintenance, lease payments and residual
payments, paid by the Employers; and (2) membership dues and fees at a country
club mutually agreed to by the parties.
     (d) During the Employment Period, the Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of Directors of the Employers. The Executive shall not be entitled
to receive any additional compensation from the Employers for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Boards of
Directors of the Employers.
     (e) In the event the Executive’s employment is terminated due to Disability
or Retirement, the Employers shall provide continued life, medical and dental
coverage substantially identical to the coverage maintained by the Employers for
the Executive immediately prior to his termination. Such coverage shall cease
upon the expiration of the otherwise remaining term of the Employment Period but
for such Disability or Retirement.
     (f) The Executive’s compensation, benefits and expenses during the
Employment Period shall be paid by the Corporation and the Bank in the same
proportion as the time and services actually expended by the Executive on behalf
of each respective Employer.
     4. Expenses. During the Employment Period, the Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, traveling expenses
and all reasonable entertainment expenses, subject to such reasonable
documentation and other limitations as may be established by the Employers. If
such expenses are paid in the first instance by the Executive, the Employers
shall reimburse the Executive therefore.
     5. Termination.
     (a) The Employers shall have the right, upon prior Notice of Termination,
to terminate the Executive’s employment hereunder (1) at any time for Cause, and
(2) subsequent to the one-year anniversary of the Effective Time of the Merger,
for any reason, including without limitation termination for Disability or
Retirement. In addition, the Executive shall have the right, upon prior Notice
of Termination, to terminate his employment hereunder at any time for any
reason.

 



--------------------------------------------------------------------------------



 



     (b) In the event that (i) the Executive’s employment is terminated by the
Employers for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits
pursuant to Sections 3, 4 or 5 hereof for any period after the applicable Date
of Termination.
     (c) In the event that the Executive’s employment is terminated as a result
of Disability, Retirement or the Executive’s death during the Employment Period,
the Executive shall have no right pursuant to Sections 3, 4 or 5 hereof to
compensation or other benefits for any period after the applicable Date of
Termination, except as provided for in Section 3(e) hereof.
     (d) In the event that (i) the Executive’s employment is terminated by the
Employers for other than Cause, Disability, Retirement or the Executive’s death,
or (ii) the Executive elects to terminate his employment for Good Reason, then
the Employers shall
     (A) pay to the Executive, in either equal monthly installments beginning
with the first business day of the month following the Date of Termination or in
a lump sum within five business days of the Date of Termination (at the
Executive’s election), a cash severance amount equal to the Annual Compensation
the Executive would have received for the otherwise remaining term of the
Employment Period, and
     (B) maintain and provide for a period ending at the earlier of (i) the
otherwise remaining term of the Employment Period or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, disability insurance
and other employee benefit plans, programs and arrangements offered by the
Employers in which the Executive was entitled to participate immediately prior
to the Date of Termination, including the benefits specified in Section 3 hereof
(excluding (x) stock option and restricted stock plans of the Employers,
(y) bonuses and other items of cash compensation included in Annual
Compensation, and (z) other benefits, or portions thereof, included in Annual
Compensation), provided that in the event that the Executive’s participation in
any plan, program or arrangement as provided in this subparagraph (B) is barred,
or during such period any such plan, program or arrangement is discontinued or
the benefits thereunder are materially reduced, the Employers shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination.
     6. Mitigation; Exclusivity of Benefits.
     (a) The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another

 



--------------------------------------------------------------------------------



 



employer after the Date of Termination or otherwise, except as set forth in
Section 5(d)(B)(ii) hereof.
     (b) The specific arrangements referred to herein are not intended to
exclude any other benefits (other than severance under the Employers’ general
severance policy, plan or program) which may be available to the Executive upon
a termination of employment with the Employers pursuant to employee benefit
plans of the Employers or otherwise.
     7. Withholding. All payments required to be made by the Employers hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.
     8. Noncompetition and Nonsolicitation Provisions.
     (a) The Executive agrees that during the 24-month period following the
Employment Period (the “Non-Compete Period”), the Executive will not, directly
or indirectly, (i) become a director, officer, employee, shareholder, principal,
agent, consultant or independent contractor of any insured depository
institution, trust company or parent holding company of any such institution or
company which has an office in New York City, New York, or any of Bronx, Kings,
Nassau, Queens, Richmond, Rockland, Suffolk or Westchester Counties in the State
of New York, or any of Bergen, Essex, Hudson, Middlesex, Ocean, Passaic or Union
Counties in the State of New Jersey (collectively, the “Restricted Territory”),
or any other entity whose business in the Restricted Territory materially
competes with the depository, lending or other business activities of the
Corporation or its subsidiaries or affiliates (in each case, a “Competing
Business”), provided, however, that this provision shall not prohibit the
Executive from owning bonds, non-voting preferred stock or up to five percent
(5%) of the outstanding common stock of any such entity if such common stock is
publicly traded, (ii) solicit or induce, or cause others to solicit or induce,
any employee of the Corporation or any of its subsidiaries to leave the
employment of such entities, or (iii) solicit (whether by mail, telephone,
personal meeting or any other means) any customer of the Corporation or any of
its subsidiaries to transact business with any other entity, whether or not a
Competing Business, or to reduce or refrain from doing any business with the
Corporation or its subsidiaries, or interfere with or damage (or attempt to
interfere with or damage) any relationship between the Corporation or its
subsidiaries and any such customers.
     (b) In consideration of the obligations and commitments of the Executive
under this Section 8, the Corporation shall pay to the Executive an amount equal
to $500,000 per year during the Non-Compete Period, payable in monthly
installments on the first business day of each month during the Non-Compete
Period.
     (c) Notwithstanding any other provision hereof, the Executive agrees to
treat as confidential all information (excluding, however, information contained
in publicly available reports filed by the Corporation or its subsidiaries with
any governmental entity and information published or disclosed to the public by
a third party) concerning the records, properties, books,

 



--------------------------------------------------------------------------------



 



contracts, commitments and affairs of the Corporation and/or its subsidiaries
and affiliates, including but not limited to, information regarding accounts,
shareholders, finances, strategies, marketing, customers and potential customers
(their identities, preferences, likes and dislikes) and other information of a
similar nature not available to the public.
     (d) It is the intention of the parties hereto that the provisions of this
Section 8 shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of this Section 8.
The covenants in Section 8(a) of this Agreement with respect to the Restricted
Territory shall be deemed to be separate covenants with respect to each city and
county in the Restricted Territory, and should any court of competent
jurisdiction conclude or find that this Section 8 or any portion is not
enforceable with respect to any city or county in the Restricted Territory, such
conclusion or finding shall in no way render invalid or unenforceable the
covenants herein with respect to any other city or county in the Restricted
Territory. Accordingly, if any provision shall be determined to be invalid or
unenforceable either in whole or in part, this Section 8 shall be deemed amended
to delete or modify as necessary the invalid or unenforceable provisions to
alter the balance of this Section 8 in order to render the same valid and
enforceable.
     (e) The Executive acknowledges that the Corporation would not have entered
into the Merger Agreement or intend to consummate the Merger unless the
Executive had, among other things, entered into Section 8(a) of this Agreement.
Any breach of Section 8 of this Agreement will result in irreparable damage to
the Corporation for which the Corporation will not have an adequate remedy at
law. In addition to any other remedies and damages available to the Corporation,
the Executive further acknowledges that the Corporation shall be entitled to
injunctive relief hereunder to enjoin any breach of Section 8 of this Agreement,
and the parties hereby consent to an injunction in favor of the Corporation by
any court of competent jurisdiction, without prejudice to any other right or
remedy to which the Corporation may be entitled. The Executive represents and
acknowledges that, in light of his experience and capabilities, the Executive
can obtain employment with other than a Competing Business or in a business
engaged in other lines and/or of a different nature than those engaged in by the
Corporation or its subsidiaries or affiliates, and that the enforcement of a
remedy by way of injunction will not prevent the Executive from earning a
livelihood. In the event of a breach of Section 8 of this Agreement by the
Executive, the Executive acknowledges that in addition to or in lieu of the
Corporation seeking injunctive relief, the Corporation may also seek to recoup
in a judicial proceeding any or all amounts paid by the Corporation to the
Executive pursuant to Section 8(b) hereof. Each of the remedies available to the
Corporation in the event of a breach by the Executive shall be cumulative and
not mutually exclusive.
     9. Assignability. The Employers may assign this Agreement and their rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employers may hereafter merge or consolidate
or to which either of the Employers may transfer all or substantially all of its
respective assets, if in any such case said corporation, bank or other entity
shall by operation of law or expressly in writing assume all obligations of the
Employers hereunder as fully as if it had been originally made a party hereto,

 



--------------------------------------------------------------------------------



 



but may not otherwise assign this Agreement or their rights and obligations
hereunder. The Executive may not assign or transfer this Agreement or any rights
or obligations hereunder.
     10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

         
 
  To the Corporation:   Secretary
 
      Independence Community Bank Corp.
 
      195 Montague Street
 
      Brooklyn, New York 11201
 
       
 
  To the Bank:   Secretary
 
      Independence Community Bank
 
      195 Montague Street
 
      Brooklyn, New York 11201
 
       
 
  To the Executive:   Harry P. Doherty
 
      (at the address shown in the Employers’ records)

     11. Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
     12. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of New York,
without regard to the conflicts of laws provisions thereof.
     13. Nature of Obligations. Nothing contained herein shall create or require
the Employers to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.
     14. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



     15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     17. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and
the regulations promulgated thereunder, including 12 C.F.R. Part 359. In the
event of the Executive’s termination of employment with the Bank for Cause, all
employment relationships and managerial duties with the Bank shall immediately
cease regardless of whether the Executive remains in the employ of the
Corporation following such termination. Furthermore, following such termination
for Cause, the Executive will not, directly or indirectly, influence or
participate in the affairs or the operations of the Bank.
     18. Payment of Costs and Legal Fees and Reinstatement of Benefits. In the
event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of all reasonable legal fees incurred by the Executive in resolving such
dispute or controversy.
     19. Entire Agreement. This Agreement embodies the entire agreement between
the Employers and the Executive with respect to the matters agreed to herein.
All prior agreements between the Employers and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

          Attest: INDEPENDENCE COMMUNITY
     BANK CORP.
                                                                        By:  
/s/Alan H. Fishman                      

          Attest: INDEPENDENCE COMMUNITY BANK
                                                                        By:  
/s/Alan H. Fishman                      

            EXECUTIVE
          By:   /s/Harry P. Doherty         Harry P. Doherty             

 